Citation Nr: 0018047	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1940 to May 1944.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  That rating decision denied service 
connection for PTSD.  Although the RO also denied service 
connection for all of the veteran's psychiatric diagnoses on 
a direct basis, it is clear from arguments submitted by the 
veteran and the veteran's representative on his behalf that 
he is seeking service connection only for PTSD.  As such, the 
Board will limit its review to the issue of entitlement to 
service connection for PTSD. 

In February 2000, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

The veteran claims that he has post-traumatic stress disorder 
(PTSD) caused by his experiences during World War II.  
Specifically, he claims three stressors during his service:  
(1) He was aboard the U.S.S. Honolulu on December 7, 1941 
during the bombing of Pearl Harbor, below decks with all the 
doors and bulkheads closed when a bomb hit the bow of the 
ship; (2) He was present during the invasion of North Africa 
and on deck when his ship came under fire; and (3) While 
serving on a troop transport near Guadalcanal his ship was 
bombed causing a large mast to fall on the radio shack just 
above his head, and ultimately sinking the ship which was 
abandoned and from which he had to swim for safety.

In February 1998, the veteran was provided a VA PTSD 
examination.  The examiner reviewed the claims file which 
included a letter describing the above three stressors, a 
statement from the veteran's brother regarding the veteran's 
condition during service and after, and service medical 
records.  On examination, the examiner noted that the veteran 
was "fairly vague" as to the nature of his health problems 
and explained that he had been experiencing some confusion, 
memory problems and disorientation which appeared to have 
progressed very slowly over about the past 10 years.  The 
examiner noted that the veteran also complained vaguely of 
stresses which bothered his health but was unable to give 
specific examples of the stresses or the impact on his 
health.  The veteran indicated that he had not been seen by a 
psychiatrist since military service.  He stated that he slept 
fairly well except when bothered by neck pain or when he was 
worrying.  He described his mood as "optimistic."  He had 
recently lost his wife of 45 years, and had since been living 
alone in their home.  The examiner stated that the veteran 
"does not endorse typical anxiety symptoms such as rapid 
pulse, repetitive thoughts . . . startle reaction or any 
sorts of trigger phenomenon.  The examiner indicated that the 
veteran presented himself as a chronically fearful, insecure 
person who worries that something bad will happen, worries 
that he will not get along with people and is uncomfortable 
in large groups.  The examiner stated that the veteran did 
not endorse avoiding any particular people, places or 
situations because of how it may affect his mental health.  
Regarding his military experiences, the veteran was able to 
recount his three stressors to the examiner, who noted that 
he did not become disorganized, agitated or disturbed during 
his account of these events.  The diagnoses included the 
following:

Axis I:	Mild dementia of nonspecified type (may be early 
Alzheimer, may be benign forgetfulness and aging).
Axis II:	Mixed personality disorder with schizoid and 
hypochondriacal features.

The examiner added that "[r]eview of available history and 
today's psychiatric examination provides no apparent evidence 
of post-traumatic stress disorder or any psychotic 
condition."

A February 1998 letter from the Readjustment Counseling 
Service at the San Diego Vet Center indicates that the 
veteran originally came to the Center in September 1997 with 
severe depression as a result of his wife's recent death in 
August.  He stated that her death had left him dreaming of 
the deaths he saw during World War II, that he suffered 
nightmares, severe anxiety and fear resulting in panic 
attacks.  The veteran's military history and postservice 
history were related to the examiner, identified as O. 
Fernandez, MSW, who wrote that the recent death of the 
veteran's wife had resulted in depression which has triggered 
old memories of the war.  "He feels vulnerable, and is 
experiencing severe fear and loneliness.  His memory is good 
especially regarding things which happened when he was young.  
His recent memory is more clouded."  The Axis I diagnosis 
included PTSD.

Included with the above letter were the veteran's discharge 
papers, a lay statement from the veteran's brother, and 
personal memorabilia of the veteran including newspaper 
clippings, letters home written by the veteran during the 
war, and photographs of the veteran.

In August 1998, correspondence from the veteran's sister to a 
member of Congress was included in the claims file.  This 
included annotated copies of the RO's adjudicative decisions 
and letters from her and the veteran's brother to the RO.

In October 1998, O. Fernandez at the Vet Center in San Diego 
was contacted by the RO and asked to provide further 
explanation regarding his assessment of the veteran's 
condition.  A letter was received stating that the veteran 
had been hospitalized just prior to his discharge and treated 
for symptoms then know as "war neurosis," adding that post-
traumatic stress disorder only became a diagnostic category 
in 1979.  Mr. Fernandez wrote that he personally worked with 
the veteran and found that the symptoms became very evident 
following his wife's death.  He described feelings of deep 
shame, survival guilt and depression.  He noted difficulty 
working for others following his discharge because he could 
not take daily interactions with people in authority.  Mr. 
Fernandez concluded that these were all symptoms and actions 
consistent with PTSD.  

In December 1998, the veteran was provided another VA PTSD 
examination.  The medical records were reviewed including his 
hospitalization in service.  The veteran indicated that he 
had had no psychiatric treatment since that hospitalization.  
After reviewing the record of the veteran's hospitalization 
in service, the examiner stated that it did not stress 
symptoms that would be correspondent to what is now called 
post-traumatic stress disorder.  "They went out of their way 
to make clear that it was felt to be a personality disorder, 
basically considered to be a schizoid personality disorder . 
. ."  The examiner also reviewed the results of the prior 
PTSD examination in February 1998 which concluded that the 
veteran did not have PTSD, and the letters from O. Fernandez 
from the Vet Center.  Regarding the latter, the examiner 
stated that "Mr. Ferandez's narrative did not list classical 
symptoms that would bring to mind post-traumatic stress 
disorder to me as I read his various notes."  The examiner 
noted the following with regard to the veteran's subjective 
complaints:

Basically, the veteran consistently 
complains of fearfulness, sadness, 
insecurity.  He gets about six hours of 
broken sleep due to his urinary patterns.  
He did not spontaneously talk about 
nightmares; in fact, if anything, he 
indicated that they were less since his 
wife died.  He did not talk in terms of 
irritability and temper.  He did not talk 
in terms of avoidant behavior.  He can 
watch war movies without difficulty.  He 
did not endorse suicidal or homicidal 
thoughts, paranoia, or hypersensitivity.  
He did not report isolation and 
withdrawal, defensiveness, problems with 
Asians, paranoia.  He did imply there was 
a decrease in his hobbies after he came 
back from the war.  Frankly, as much as I 
wanted to elicit some definite symptoms 
of post-traumatic stress disorder from 
the patient (from a compassionate aspect 
of my being), I was unable to do so in a 
sufficient number to warrant the 
diagnosis of post-traumatic stress 
disorder.

On mental status examination, the veteran was friendly and 
cooperative.  He was oriented as to time, place, and person.  
There did appear to be some slight dementia.  His affect was 
appropriate, his mood generally euthymic but occasionally 
dysthymic, his mentation slow.  There was no loosening of 
association or inappropriateness.  The psychiatric diagnoses 
included the following:

Axis I:	1.  Depressive disorder, moderately severe 
secondary to loss of his wife in 1996.
			2.  Signs of early nonspecific dementia are noted.
3.  Elements of post-traumatic stress disorder are 
suggested but in insufficient numbers to warrant a 
full diagnosis of that condition.
Axis II:	Mixed personality disorder with schizoid and 
hypochondriacal features, existed prior to entry.

In a February 2000 hearing, the veteran testified that his 
only treatment for his claimed PTSD was from O. Fernandez, 
and that he was not taking any medication for his symptoms.  
He also described his experiences in service providing 
additional details about his claimed stressors.

Service Connection and the Requirement of
Submitting a Well Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Establishing Service Connection for PTSD

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).  Historically, under the old 
regulations, service connection for PTSD required: (1) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  Under the new 
regulations, service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD, (2) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999).  

With respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that "a clear 
(that is, unequivocal) PTSD diagnosis by a mental-health 
professional must be presumed . . . to have been made in 
accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  
Moreover, the Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

Analysis

The veteran's claim is well grounded.  He has met the three 
requirements for establishing a well grounded claim for 
service connection for PTSD.  He has a current diagnosis of 
PTSD, has related his account of the occurrence of a 
stressful event or events during service, and has presented 
evidence generally linking his PTSD to his active service.  
See Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997). 

The diagnosis of PTSD is a medical determination requiring 
medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board is therefore constrained 
by the medical evidence of record in deciding whether the 
veteran has PTSD.  The Board finds that, based on the medical 
evidence, the veteran does not have PTSD.  In making this 
determination, the Board notes that the only diagnosis of 
PTSD in the claims file is from O. Fernandez who has been 
treating the veteran at the San Diego Vet Center.  Mr. 
Fernandez has identified himself by signature as an MSW and 
"Minority Liaison Specialist."  Although the veteran's 
representative during the February 2000 hearing identified 
Mr. Fernandez as "Dr. Fernandez" and as a psychologist, 
there is no evidence that Mr. Fernandez has any medical 
qualifications or even any expertise in the field of 
psychology, other that which would be obtained concurrent 
with the degree requirements for an MSW degree.  As such, his 
assessment that the veteran has PTSD cannot be accepted as a 
medical diagnosis of the disorder.  

The veteran has been twice examined by VA physicians, and in 
both cases the examiner concluded that the veteran did not 
have PTSD.  The examiner in the December 1998 examination 
noted in particular that although he tried to elicit symptoms 
of PTSD, he was unable to do so in a sufficient number to 
warrant the diagnosis of PTSD.  With no contradicting medical 
evidence, the opinions of the two VA examiners are the most 
probative evidence of the question of whether the veteran had 
PTSD.  Not only are these opinions rendered by medical 
professionals, but they follow a detailed assessment of the 
veteran's psychiatric history and an evaluation of his 
current symptoms.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  Because the clear preponderance 
of the medical evidence shows that the veteran does not have 
PTSD, the claim must be denied.

Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1997).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board further finds that because the veteran does not 
have PTSD, he is missing an essential element of the claim 
and therefore there is no need to consider the question of 
the veteran's claimed stressors and VA's refusal to further 
develop the issue of the veteran's stressors was not a 
failure of the duty to assist.  




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

